DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 08-10-2021. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 6, 7, 9, 14-16, 17, and 19 has/have been amended, and claim(s) 1-20 remain(s) pending in the application.

Election/Restrictions
Applicant’s election without traverse of claims … in the reply filed on … is acknowledged.

Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:

Claim(s) 6 recite(s) the language (emphasis added) “bottom surfaces of all PCRAM RAM regions”, where the recitation of “RAM” appears to be redundant.

Appropriate correction is required.

Claim(s) 1-8, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20200194667 A1, in view of Gong, US 20210050518 A1.

As to claim 1, Park discloses a method comprising: 
forming a bottom electrode (see Park Fig 3A Ref 20); forming a dielectric layer (see Park Fig 3A Ref 30 and Para [0049]); forming a Phase-Change Random Access Memory (PCRAM) region (see Park Fig 3A Ref 50 and Para [0053]; Two elements are in physical contact even if there are intermediating elements between the two.) in physical contact with the dielectric layer, and wherein
the dielectric layer extends laterally beyond the edges of the PCRAM region (see Park Fig 3A the widths of Refs 50 and 30); forming a top electrode (see Park Fig 3A Ref 60), wherein 
the dielectric layer and the PCRAM region are between the bottom electrode and the top electrode; and forming a conductive connection in the dielectric layer (see Park Para [0049]).

Park does not appear to explicitly disclose forming a filament in the dielectric layer, wherein the filament is in contact with the dielectric layer.

Gong discloses forming a filament in the dielectric layer, wherein the filament is in contact with the dielectric layer (see Gong Fig 7 Ref 208, and Paras [0039] and [0058]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Park, may incorporate a filamentary dielectric layer, as disclosed by Gong. The inventions are well known variants of phase change memories with selection elements controlling current flow, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Gong’s attempt to improve filament retention (see Gong Para [0076]).

As to claim 2, Park and Gong disclose the method of claim 1, wherein 
the forming the PCRAM region comprises depositing a chalcogenide semiconductor material (see Park Para [0053]).

As to claim 3, Park and Gong disclose the method of claim 1, wherein 
the forming the filament comprises applying an electrical field on the dielectric layer to generate the filament (see Gong Para [0075]).

As to claim 4, Park and Gong disclose the method of claim 3, further comprising 
writing the PCRAM region or reading a status of the PCRAM by conducting a current through the PCRAM region (see Gong Para [0075]), wherein 
Current flows from positive to negative by convention, which is the same direction as the field lines of an electrical field.).

As to claim 5, Park and Gong disclose the method of claim 1, wherein 
the forming the dielectric layer comprises depositing a material selected from the group consisting of HfOX, ZrOx, TaOx, TiOX, VOx, NiOx, NbOX, LaOx, and combinations thereof (see Gong Para [0039]).

As to claim 6, Park and Gong disclose method of claim 1 comprising forming a memory array (see Park Fig 1) comprising: 
forming a first array of PCRAM regions (see annotated image of Fig 7 below), with the PCRAM region being one array element in the first array of PCRAM regions (see Park Fig 7 Ref 50), wherein
the dielectric layer is a continuous layer that extends underlying, and in physical contact with, bottom surfaces of all PCRAM RAM (see Park Fig 7 Ref 30a) regions in the first array (see Park Fig 7 Ref 50); and forming second array of filaments contacting the first array of PCRAM regions, with the filament being an additional array element in the second array of filaments (see Park Fig 3A Ref 30; and see Gong Fig 6 and Fig 7 Ref 208).


    PNG
    media_image1.png
    688
    698
    media_image1.png
    Greyscale


As to claim 7, Park and Gong disclose the method of claim 1, wherein 
the PCRAM region is over the dielectric layer (see Park Fig 3A Ref 50 and Para [0053]), and wherein 
at a time the filament is formed (see Gong Para [0075] and Fig 9 Ref 460), the dielectric layer that is in physical contact with the PCRAM region comprises edges vertically aligned to respective edges of the PCRAM region (see Park Fig 3A Refs 30 and 50; The disclosed edges are normal to the substrate thus aligned.).

As to claim 8, Park and Gong disclose the method of claim 1, wherein
the PCRAM region is over the dielectric layer (see Park Fig 5 Ref 50a), and the method further comprises: 
depositing a blanket PCRAM layer (see Park Fig 5 Ref 50a); and patterning the blanket PCRAM layer and the dielectric layer using a same etching mask (see Park Fig 6 Ref HM), wherein 
the blanket PCRAM layer is patterned into a plurality of PCRAM regions comprising the PCRAM region (see Park Fig 7 and Para [0078]).

As to claim 16, Park and Gong disclose a structure (see Park Para [0003]) comprising: 
a plurality of bottom electrodes (see Park Fig 3A Ref 20); 
a dielectric layer over and physically contacting the plurality of bottom electrodes (see Park Fig 3A Ref 30 and Para [0049]; Two elements are in physical contact even if there are intermediating elements between the two.);
a plurality of filaments in the dielectric layer (see Gong Fig 7 Ref 208), wherein 
each of the plurality of filaments overlaps a corresponding one of the plurality of bottom electrodes (see Park Fig 3A Ref 20), wherein
the plurality of filaments comprise a same metal as the dielectric layer (see Gong Paras [0039] and [0062]), with oxygen vacancies formed and interconnected to form the plurality of filaments (see Gong Para [0062]; Oxygen vacancies result in metallic Hafnium in the conduction path of the filaments.); 

each of the plurality of chalcogenide semiconductor regions overlaps and contacts a corresponding one of the plurality of filaments (see Gong Fig 7 Ref 208); and a plurality of top electrodes (see Park Fig 3A Ref 60) overlying the plurality of chalcogenide semiconductor regions.

As to claim 18, Park and Gong disclose the structure of claim 16, wherein 
the plurality of filaments have different relative positions with respective to corresponding underlying ones of the plurality of bottom electrodes (see Gong Fig 7 Ref 208).

As to claim 19, Park and Gong disclose the structure of claim 16, wherein 
the dielectric layer comprises a plurality of portions, each overlying or underlying one of the plurality of chalcogenide semiconductor regions (see Park Fig 3A Ref 30), and wherein 
edges of the plurality of portions of the dielectric layer are vertically aligned to respective edges of the plurality of chalcogenide semiconductor regions (see Park Fig 3A Refs 30 and 50; The disclosed edges are normal to the substrate thus aligned). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20200194667 A1 and Gong, US 20210050518 A1, in view of Navarro, US 20210066395 A1.

As to claim 20, Park and Gong disclose the structure of claim 16, wherein 
the dielectric layer has a thickness.

Park and Gong do not appear to disclose in a range between about 3 nm and about 10 nm.

Navarro discloses in a range between about 3 nm and about 10 nm (see Navarro Para [0086]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Park and Gong, may incorporate a particular filamentary dielectric layer, as disclosed by Navarro. The inventions are well known variants of selection elements controlling current flow, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Navarro’s attempt to improve storage reliability (see Navarro Para [0011]).

Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered and they are partially persuasive. 

Physical contact does not imply direct contact, and continuous layers of dielectrics are unutilized when forming the device before the filaments are formed.

Allowable Subject Matter
Claims(s) 9-15 is/are allowed.

Claim(s) 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 9):
a Phase-Change Random Access Memory (PCRAM) region in direct contact with the dielectric layer and the filament, wherein
the dielectric layers of the array of memory cells are interconnected as a continuous dielectric layer.

The prior art does not appear to disclose (as recited in claim 17):
the dielectric layer is a continuous layer that directly contacts the plurality of the chalcogenide semiconductor regions.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 08/31/2021